DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 11/11/2021 the following has occurred:  claims 13-15,17-19,22-24,26,28-29,31-34,36-37 and 40-57 are pending. 

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Re: Sit Teaches Away from SPR
Applicant asserts:
 “Sit teaches away from using spinal cord stimulation to restore sensation. In particular, to the extent Sit suggests restoring sensation, Sit teaches stimulating peripheral nerves, not the spinal cord” (See, pg. 11, ln. 5-8 of Remarks). 
The Examiner respectfully disagrees. Sit discloses “…apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord and/or tissue associated with the spinal cord ("tissue of the spinal cord", "spinal cord tissue" or "spinal cord" herein), the tissue including roots, ganglia, and/or other nerve tissue” (par. [0063]), One or more leads 265 (each comprising one or more functional elements 260) can be implanted in and/or proximate the spinal cord…)” (par. [0186]) and that “…lead 265 is positioned to stimulate the dorsal root ganglia to treat diabetic neuropathy (e.g., diabetic neuropathy of the hand and/or foot).” The In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123, section II.

Re: The combination of SPR and Sit is not enabled
Applicant asserts: 
“…the combination of SPR and Sit also would not have enabled a skilled artisan to restore sensation in diabetic neuropathy patients…Sit does not even suggest that sensory restoration is possible via spinal cord stimulation. Accordingly, even if a skilled artisan had wanted to use Sit's disclosed signal delivery parameters to achieve SPR's teaching of restoring sensation lost in association with diabetic neuropathy via spinal cord stimulation, the skilled artisan would not have known which (if any) of the very broad ranges of signal delivery parameters disclosed in Sit would have, or even could have, restored the lost sensation” (See pg. 12, ln. 5 – pg. 13, lns. 2 of Remarks). 
The Examiner respectfully disagrees since the prior art of Sit discloses treating patients with neuropathy that is related to diabetes (e.g. diabetic neuropathy) (par. [0186]) while Seattle Pain Relief acknowledges results that would be obtained by the application of Sit. It appears, based on Seattle Pain Relief, that restoration of sensation loss from the application of spinal cord stimulation in patients with diabetic neuropathy was known before the effective filing date of the claimed invention. Since, Applicant’s spinal cord stimulation treatment parameters align with those of Sit and the patient population is the same (diabetic neuropathy patients), combined teachings of Sit and Seattle Pain Relief would produce the same results (restoration of sensation loss) as the instant application. Therefore, there seems to be a reasonable expectation of success in treating sensation loss 

Re: The claimed subject matter is not "obvious to try" at least because there is not a finite number of identified, predictable solutions
Applicant asserts:
“…SPR generically asserts that spinal cord stimulation can restore sensation in diabetic neuropathy patients, but provides absolutely no technical guidance as to how actually achieve this result. For example, SPR does not disclose any signal delivery parameters, waveform patterns, specific targets, or the like that can be used to restore sensation. At least because SPR does not disclose any "solutions," SPR cannot disclose "a finite number of identified, predictable solutions," as alleged by the Office. 
Furthermore, Sit also does not disclose "a finite number of identified, predictable solutions." As set forth previously, Sit discloses a very broad range of signal delivery parameters, waveform patterns, targets, and indications. Of particular importance, Sit also gives "no indication of which parameters were critical" and "no direction as to which of many possible choices is likely to be successful." …And at least because there are not "a finite number of identified, predictable solutions," the subject matter of claim 28 cannot be said to be "obvious to try," as alleged by the Office. …” (See pg. 15 of Remarks)

The Examiner respectfully disagrees since, as is evidenced by Seattle Pain Relief, which indicates spinal cord stimulation treatment for sensation loss in patients with diabetic neuropathy, there are a finite number of identified potential solutions to the problem.  
Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Sit, par. [0229]) to address pain (Sit, par. [0230]). While Sit does not explicitly suggest targeting sensation loss with 

Re: The claimed subject matter is not inherent in SPR or Sit
The Applicant asserts:
 “…Sit does not disclose the ability to restore sensation loss in patients with diabetic neuropathy. It logically follows that Sit also does not disclose, expressly or inherently, directing an electrical signal to a patient's spinal cord region in response to the patient having sensation loss associated with the patient's diabetic neuropathy. Second, contrary to the Office's assertion, claim 28 does not recite that every time an electrical signal is applied to a patient's spinal cord at a frequency in a frequency range of 1.5 kHz to 100 kHz, sensory restoration occurs. In other words, simply applying an electrical signal to a patient's spinal cord at a frequency in a frequency range of 1.5 kHz to 100 kHz does not necessarily cause sensory restoration in the patient” (See pg. 17, ln. 26 – pg. 18, ln. 4 of Remarks).
Examiner respectfully disagrees. In accordance with the Applicant’s own disclosure, applying treatment to the spinal cord of patients with diabetic neuropathy, in the frequency range of 1.5 kHz to 100 kHz restores sensation loss. The stimulation parameters relied upon by Sit overlap with those claimed by Applicant. Therefore, the treatment parameters presented by Sit are the same as that of the Applicant. In addition, the patient population is the same (diabetic neuropathy patients) between the instant application and teachings of Sit and Seattle Pain Relief. As such, the combined teachings of Sit and Seattle Pain Relief 
The Applicant asserts:
“Claim 28 is directed to a "new use" for spinal cord stimulation and is therefore patentable. For example, claim 28 recites "in response to the patient having sensation loss associated with the patient's diabetic neuropathy, directing an electrical signal to the patient's spinal cord region...." Nowhere does Sit disclose using spinal cord stimulation to treat patients with sensation loss. Accordingly, to the extent the claimed parameters can be analogized to a "known compound," claim 28 expands the use of that known compound to a new population of patients (i.e., those suffering from sensation loss), and is therefore directed to a new (and patentable) use of a known compound. For at least this reason, claim 28 is not merely directed to a new property of a known compound, and this theory of rejection should be withdrawn” (See pg. 18, lns. 1-10 of Remarks).

Examiner notes that all claims are rejected to Sit in view of Seattle Pain Relief (under 35 USC 103 obviousness) implying that the invention is novel since there is no novelty rejection (under 35 USC 102). Both Sit and Seattle Pain Relief disclose treating patients with diabetic neuropathy using SCS while Sit discloses the therapy frequency range and Seattle Pain Relief discloses restoration of sensation loss in patients with diabetic neuropathy. Therefore, 35 USC 103 rejection to the Sit and Seattle Pain Relief combination is maintained. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 19, 23-26, 28, 29, 31-34, 36, 37 and 40-57 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Seattle Pain Relief (“Seattle Pain Relief Now Helping Diabetic Neuropathy Patients Restore Sensation with Spinal Cord Stimulation.” PRWeb, 16 Nov. 2015, https://www.prweb.com/releases/diabetic-neuropathy/seattle-tacoma-wa/prweb13080906.htm, hereinafter “Seattle Pain Relief”) in view of Sit et al. (Publication No. US 2020/0139138, hereinafter “Sit”).
Regarding claims 28 and 33, Seattle Pain Relief discloses a method for treating a patient having or identified as having sensation loss associated with the patient having diabetic neuropathy, comprising (1st par.):
Seattle Pain Relief discloses based on the identification of the patient having diabetic neuropathy (Seattle Pain Relief, 1st par.: … helping diabetic neuropathy patients restore sensation; treatment is directed specifically to diabetic neuropathy patients having sensation loss which necessarily means patient is identified as having sensation loss due to diabetic neuropathy),
directing an electrical therapy signal to the patient’s spinal cord (1st pars.: …now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation), and wherein the electrical signal at least partially restores the sensation lost in association with diabetic neuropathy (1st, 2nd and 5th pars.: …patients …achieve complete restoration of lost sensation) 
Seattle Pain Relief does not expressly disclose an implanted signal delivery element, wherein the therapy signal having a frequency in a 
However, Sit in the same field of endeavor: implantable stimulation apparatus to provide enhance treatment, discloses directing an electrical therapy signal to the patient’s spinal cord region ([0063]: In particular, apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord), via an implanted signal delivery element (Figs. 1, 3, 6 (260) and pars. [0064]: …implantable system 20, and implantable system 20 delivers stimulation energy to tissue with a stimulation signal…, [0067]: …one or more functional elements 260 of one or more implantable devices 200 can be implanted at one or more spinal cord locations), the therapy signal having a frequency in a frequency range of 1.5 kHz to 100 kHz (par. [0139]:… controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency… between 1.0 Hz and 50 KHz). This is for the benefit of treating diabetic neuropathy and/or other conditions associated with diabetes (par. [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord as taught by Sit, in order to treat diabetic neuropathy and/or other conditions associated with diabetes.
Alternatively, Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of 
Lastly, the Examiner notes that the stimulation parameters relied upon by the combination of Seattle Pain Relief and Sit overlap with those claimed by Applicant. Both Sit and Applicant disclose stimulating the spinal cord with these parameters. Therefore it would appear that the treatment of Seattle Pain Relief and Sit would be capable of targeting sensation loss since Applicant has not defined any other conditions in claims 2 and 16 that would result in the restoration of sensation loss. The manner in which the stimulation parameters are claimed indicate that the restoration of sensation loss is a necessary or inherent result of applying an electrical signal having a frequency in the range of 1.5 kHz to 100 kHz. Since Seattle Pain Relief and Sit disclose these ranges it appears they would provide the same result. 
Lastly, the Examiner notes merely finding a new property of known compound (in this case, a known treatment regimen) is not enough to overcome the prior art. See MPEP 2112.02, II cited below.
MAY BE PATENTABLE 

The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). Emphasis Added.
Regarding claim 13, Seattle Pain Relief discloses all of the method of claim 28, except wherein the implanted signal delivery element includes an electrical contact having a thoracic vertebral location.  
Sit discloses the implanted signal delivery element positioned in the thoracic vertebral region between T8 and T12, inclusive (par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5…). This is for the purpose of capturing the area of pain or reduced circulation of the leg or foot (par. [0230]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord position in the 
Regarding claim 14, the Seattle Pain Relief discloses the all of method of claim 28 except wherein an amplitude of the therapy signal is in an amplitude range of 0.5 milliamps to 10 milliamps.
Sit discloses an amplitude of the therapy signal is in an amplitude range of 0.5 milliamps to 10 milliamps (par. [0137]: …stimulation waveform amplitudes that can vary between 0.1 mA to 15 mA (such as between 0.1 mA and 12 mA, or between 0.1 mA and 10 mA)…). This provides the benefit of balancing stimulation waveforms to prevent electrode corrosion and/or dissolution which can lead to deposition of toxic materials in tissue, implant rejection, and nerve damage (par. [0137]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery amplitude ranges as taught by Sit, in order to balance stimulation waveforms to prevent electrode corrosion and/or dissolution which can lead to deposition of toxic materials in tissue, implant rejection, and nerve damage.
Regarding claim 15, Seattle Pain Relief discloses all of the method of claim 28, but does not expressly disclose wherein a pulse width of the therapy signal is in a pulse width range of 10 microseconds to 333 microseconds.
Sit discloses a pulse width of the therapy signal is in a pulse width (par. [0256]: …implantable device 200 can be configured to deliver a…stimulation waveform comprising a pulse width between 5 .mu.sec and 1 msec). This is for the purpose of optimizing the therapeutic benefit to the patient and minimizing undesired effects (par. [0249]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord with pulse width ranges as taught by Sit in order optimize the therapeutic benefit to the patient and minimize undesired effects.
Regarding claim 17, the Seattle Pain Relief and Sit combination discloses the method for treating a patient of claims 28, at least partially restoring the sensation includes at least partially improving the patient's ability to detect pain (Seattle Pain Relief, 1st par.: … helping diabetic neuropathy patients restore sensation, 4th par.: …offering spinal cord stimulator implants for treating…lost sensation associated with neuropathy; the loss of sensation includes the inability to feel pain, therefore restoring lost sensation includes the ability to detect pain).
Regarding claims 18 and 22, Seattle Pain Relief discloses all of the method of claim 17 except at least partially restoring the sensation includes restoring the patient's sensation of pin prick; and
wherein the diabetic neuropathy includes dysesthesia, and wherein the therapy signal at least partially.
(par. [0239]: … the apparatus is configured to treat a disease or disorder selected from the group consisting of: … tingling and/or numbness in fingers or hand; treating numbness would necessarily restore patient’s ability to feel sensation of pin prick); and 
the diabetic neuropathy includes dysesthesia, and wherein the therapy signal at least partially improves dysesthesia (par. [0239]: … the apparatus is configured to treat a disease or disorder selected from the group consisting of: … tingling and/or numbness in fingers or hand; dysesthesia includes tingling hence treating tingling qualifies as treating dysesthesia).  This is for the benefit of treating diabetic neuropathy and/or other conditions associated with diabetes (par. [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord to treat from the group that includes tingling and numbness as taught by Sit in order treat diabetic neuropathy and/or other conditions associated with diabetes. Regarding claim 19, the Seattle Pain Relief and Sit combination discloses the method of claim 28 wherein the therapy signal at least partially alleviates patient extremity pain associated with the diabetic neuropathy in addition to at least partially restoring the sensation that was lost in association with the diabetic neuropathy (Seattle Pain Relief, 5th  par.: … patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation).  
Regarding claims 23 and 24, the Seattle pain relief and Sit combination discloses a method of treating a patient of claim 28, wherein the diabetic neuropathy includes foot numbness ; and 
the diabetic neuropathy includes an inability on the part of the patient to feel the patient's foot (Seattle Pain Relief, 1st par.: The treatment has been revolutionary for both pain relief and helping patients feel their feet again). 
Regarding claim 26, Seattle Pain Relief discloses, the method of claim 28 except wherein the frequency is 10 kHz.
Sit discloses the frequency is 10 kHz (Figs. 1 and 3 and par. [0244]: …implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above …5 kHz, 10 kHz…). This is for the purpose of treating diabetes (e.g. diabetic neuropathy) (par. [0186]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord with frequency ranges as taught by Sit in order treat diabetes (e.g. diabetic neuropathy).
Regarding claims 29 and 34, the Seattle Pain Relief discloses the method of claims 28 and 33, wherein the electrical signal is delivered to the patient to treat diabetic neuropathy in the patient (1st par.: …now helping diabetic neuropathy patients …with spinal cord stimulation, 3rd par.: …spinal cord stimulator implants for treating both pain and lost sensation associated with neuropathy, 4th par.: … patients achieve excellent pain relief with the implants, …achieve complete restoration of lost sensation).
Seattle Pain relief does not expressly disclose to treat painful diabetic neuropathy in the patient (pars. [0186], [0224], [0226]: …apparatus 10 is configured to treat diabetic neuropathy, such as painful diabetic neuropathy…).
Sit discloses the electrical signal is delivered to the patient to treat painful diabetic neuropathy in the patient (pars. [0186], [0224]: …apparatus 10 is configured to treat diabetic neuropathy, such as painful diabetic neuropathy) for the benefit of treating diabetic neuropathy and/or other conditions associated with diabetes (par. [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target patients with cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord to treat painful diabetic neuropathy as taught by Sit, in order to treat diabetic neuropathy and/or other conditions associated with diabetes.
Regarding claims 31 and 36 Seattle Pain Relief discloses all of the claimed method of claims 28 and 33, wherein the sensation loss includes sensation loss in the patient's foot and leg (1st par.: … now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation).
While Seattle pain relief discloses restoring sensation loss in the patient’s foot or leg, it does not expressly disclose targeting sensation loss in the patient’s hand or arm. However Sit discloses positioning functional elements to capture treatment in the leg or foot, arm or hand (par.0230]). This is for the benefit of treating diabetic neuropathy and/or other conditions associated with diabetes (par. [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to treat a patient having diabetic neuropathy as taught by Seattle Pain Relief using the method of signal delivery and functional element positioning to capture treatment in the leg or foot, arm or hand as taught by Sit in order to treat diabetic neuropathy and/or other conditions associated with diabetes.
Regarding claims 32 and 37, Seattle Pain Relief discloses, all of the method of claims 28 and 33, except wherein the implanted signal delivery element includes at least one epidural electrical contact. 
Sit discloses wherein the therapy signal is directed to the spinal cord from at least one epidural electrical contact (par. [0230]: As described herein, one or more leads 265 can be positioned to stimulate the spinal cord, such as via percutaneous insertion of a lead 265 in the epidural space or surgical implantation of the lead 265 (e.g., a paddle lead) in the epidural space). This is for the benefit of treating diabetic neuropathy and/or other conditions associated with diabetes (par. [0226]).

Regarding claim 40, the Seattle Pain Relief and Sit combination discloses the method of claim 28 wherein at least partially restoring the sensation includes improving the sensation relative to a baseline of sensation in the patient present before directing the electrical therapy signal to the patient's spinal cord region (Seattle Pain Relief, par. 1: …now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation. The treatment has been revolutionary for both pain relief and helping patients feel their feet again). Any reference that treats for this purpose would produce a treatment that improves over baseline. If Applicant were to assert that prior art would not improve the condition being treated beyond a baseline. Applicant would essentially be implying the inoperability of the prior art. Such an assertion would need to be accompanied by an appropriate affidavit or declaration to be given weight. See MPEP 716.01c, II. 

Regarding claims 41 and 42, the Seattle pain relief and Sit combination discloses the method of claim 40 wherein improving the sensation relative to the baseline includes 

improving sensation by at least 60% relative to the baseline (Seattle Pain Relief, par. 1: …now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation, par. 5: Studies …over half achieve complete restoration of lost sensation).
Examiner notes that the stimulation parameters relied upon by Sit overlap with those claimed by Applicant. Both Sit and the Applicant disclose applying spinal cord stimulation with the same stimulation parameters to the same region. Therefore it would appear that the treatment of the Seattle Pain Relief and Sit combination would be capable of improving sensation loss relative to a baseline since Applicant has not defined any other conditions in claim 28 that would result in the restoration of loss of sensation. The manner in which the stimulation parameters are claimed indicate that the restoration of sensation loss relative to a baseline is a necessary or inherent result of applying an electrical signal having a frequency in the range of 1.5 kHz to 100 kHz. Since the combination discloses these ranges it appears the combination would provide the same result.



Regarding claims 43 and 44, Seattle Pain Relief discloses all of the method of claims 28 and 33 except wherein the frequency range is from 2 kHz to 50 kHz.
(par. [0139]: controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency (e.g., includes a frequency component) between 1.0 Hz and 50 KHz). This is for the purpose of treating diabetes (e.g. diabetic neuropathy) (par. [0186]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord with frequency ranges as taught by Sit in order treat diabetes (e.g. diabetic neuropathy).
Regarding claims 45 and 52, Seattle Pain Relief discloses a method for at least partially restoring sensation in a patient having sensation loss associated with diabetic neuropathy and for treating a patient with diabetic neuropathy, comprising (1st par.):
Seattle Pain Relief discloses receiving a diagnosis for the patient corresponding to an indication of sensation loss in association with the patient's diabetic neuropathy (Seattle Pain Relief, 1st par.: … helping diabetic neuropathy patients restore sensation; treatment is directed specifically to diabetic neuropathy patients having sensation loss which necessarily means patient is diagnosed with sensation loss due to diabetic neuropathy); and 
based on the diagnosis, directing an electrical therapy signal to the patient’s spinal cord (1st pars.: …now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation), (1st, 2nd and 5th pars.: …patients …achieve complete restoration of lost sensation) 
Seattle Pain Relief does not expressly disclose directing an electrical signal having a frequency in a frequency range from 1.5 kHz to 100 kHz to the patient's spinal cord region via an implanted signal delivery element.
However, Sit in the same field of endeavor: implantable stimulation apparatus to provide enhance treatment, discloses directing an electrical signal having a frequency in a frequency range from 1.5 kHz to 100 kHz (Figs. 1, 3, 6 (260) and pars. [0064]: …implantable system 20, and implantable system 20 delivers stimulation energy to tissue with a stimulation signal…, [0067]: …one or more functional elements 260 of one or more implantable devices 200 can be implanted at one or more spinal cord locations) to the patient's spinal cord region via an implanted signal delivery element (par. [0063]: In particular, apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord), via an implanted signal delivery element (Figs. 1, 3, 6 (260) and pars. [0064]: …implantable system 20, and implantable system 20 delivers stimulation energy to tissue with a stimulation signal…, [0067]: …one or more functional elements 260 of one or more implantable devices 200 can be implanted at one or more spinal cord locations). This is for the benefit of treating diabetic neuropathy and/or other conditions associated with diabetes (par. [0226]).
Therefore, it would have been obvious to one having ordinary skill in 
Alternatively, Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Sit, par. [0229]) to address pain (Sit, par. [0230]). While Sit does not explicitly suggest targeting sensation loss with spinal cord stimulation (SCS), the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and solely target sensation loss, since there are a finite number of identified, predictable solutions (as noted by Seattle Pain Relief with regards to SCS treatment for pain also targeting sensation loss) each having a reasonable expectation of success. 
Lastly, the Examiner notes that the stimulation parameters relied upon by the combination of Seattle Pain Relief and Sit overlap with those claimed by Applicant. Both Sit and Applicant disclose stimulating the spinal cord with these parameters. Therefore it would appear that the treatment of Seattle Pain Relief and Sit would be capable of targeting sensation loss since Applicant has not defined any other conditions in claims 2 and 16 that would result in the restoration of sensation loss. The manner in which the 
Lastly, the Examiner notes merely finding a new property of known compound (in this case, a known treatment regimen) is not enough to overcome the prior art. See MPEP 2112.02, II cited below.
II.    PROCESS OF USE CLAIMS — NEW AND NONOBVIOUS USES OF OLD STRUCTURES AND COMPOSITIONS MAY BE PATENTABLE 

The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). Emphasis Added.
Regarding claims 46 and 53, the Seattle Pain Relief and Sit combination discloses the method of claims 45 and 52 respectively, wherein at least partially restoring the sensation includes at least partially restoring sensation in the patient's foot and/or leg that was lost in association with the diabetic neuropathy (Seattle Pain Relief, 1st par.: … now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation). 
Regarding claims 47 and 54, the Seattle Pain Relief and Sit combination discloses the method of claims 45 and 52 respectively, wherein the electrical signal at least partially alleviates patient extremity pain associated with the diabetic neuropathy in addition to at least partially restoring the sensation that was lost in association with the diabetic neuropathy (Seattle Pain Relief, 5th  par.: … patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation).  
Regarding claims 48 and 55, Seattle Pain Relief discloses all of the method of claims 45 and 52 respectively, except wherein the implanted signal delivery element is positioned at a thoracic vertebral region between T8 and T12, inclusive.  
Sit discloses the implanted signal delivery element positioned in the thoracic vertebral region between T8 and T12, inclusive (par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5…). This is for the purpose of capturing the area of pain or reduced circulation of the leg or foot (par. [0230]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord position in the T8-T12 range as taught by Sit, in order to capture the area of pain or 
Regarding claims 49, 50, 56 and 57, Seattle Pain Relief discloses all of the method of claims 45 and 52 except wherein the frequency range is from 2 kHz to 50 kHz; and
wherein the frequency range is from 5 kHz to 15 kHz.  
Sit discloses the frequency range is from 2 kHz to 50 kHz (par. [0139]: controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency (e.g., includes a frequency component) between 1.0 Hz and 50 KHz); and 
the frequency range is from 5 kHz to 15 kHz (par. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 5 KHz and 15 KHz…). This is for the purpose of treating diabetes (e.g. diabetic neuropathy) (par. [0186]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, using the method of signal delivery to the spinal cord with frequency ranges as taught by Sit in order treat diabetes (e.g. diabetic neuropathy).
Regarding claim 51, the Seattle Pain Relief and Sit combination discloses the method of claim 45 wherein directing the electrical signal is done in response to the patient having sensation loss associated with the patient's diabetic neuropathy (Seattle Pain Relief, 1st par.: … helping diabetic neuropathy patients restore sensation; treatment is directed specifically to diabetic neuropathy patients having sensation loss).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AAA/Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792